—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered November 5, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree (two counts), and sentencing him, as a second felony offender, to concurrent terms of 8 years to life, 4V2 to 9 years and 4V2 to 9 years, respectively, unanimously affirmed.
The challenged, isolated portions of the prosecutor’s summation did not deprive defendant of a fair trial when viewed in context of the entire summation, the court’s charge, and the overwhelming evidence of guilt (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Upon defendant’s objection that the prosecutor misstated the law, the court properly informed the jury that the comments were to be viewed as argument.
The court’s charge, when viewed as a whole, adequately conveyed the proper standards concerning the relationship between the permissive presumption contained in Penal Law § 220.25 (2) and the burden of proof, and the court was not obligated to charge the language requested by defendant. Concur — Sullivan, P. J., Rosenberger, Nardelli, Ellerin and Wallach, JJ.